ACCEPTED
                                                                                                                                                                03-15-00064-CV
                                                                                                                                                                       7371201
                                                                                                                                        THIRD COURT OF APPEALS
                                                                                                                                                               AUSTIN, TEXAS
                                                                                                                                                     10/14/2015 1:13:03 PM
                  Austin   Charlotte   Dallas   Fort Worth   Houston   N e w O r l e a n s S a n A n t o n i o T h e W o o d l a n d s W a s h i n g t o n , JEFFREY
                                                                                                                                                              D.C.     D. KYLE
                                                                                                                                                                        CLERK



                                                                                  401 Congress Avenue                            512.370.2800       OFFICE

                                                                                  Suite 2100
                                                                                                                 FILED 512.370.2850
                                                                                                                          IN
                                                                                                        3rd COURT OF APPEALS
                                                                                                                                       FAX

                                                                                  Austin, Texas       78701
                                                                                                               AUSTIN, TEXAS
                                                                                                                          winstead.com

October 14, 2015                                                                                        10/14/2015 1:13:03 PM
                                                                                                             JEFFREY D. KYLE
                                                                                                            direct dial: 512.370.2818
                                                                                                                     Clerk
                                                                                                                     jruiz@winstead .com




Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
Price Daniel, Sr. Bldg.
Room 101
209 W. 14th Street
Austin, Texas 78701

           Re:    No. 03-15-00064-CV; Trial Court Case No. D-l-GN-14-004535
                  Elite Auto Body LLC, d/b/a Precision Auto Body; Rey R. Hernandez; Yesica Diaz;
                  and David Damian v. Autocraft Bodywerks, Inc. now known as Wasson Road
                  Ventures, Inc. d/b/a Autocraft Bodywerks; In the Court of Appeals, Third District
                  of Texas, in Austin, Texas

Dear Mr. Kyle:

      Please take notice that James G. Ruiz will present the argument for Appellee, Autocraft
Bodywerks, Inc., in the referenced case set for submission and oral argument on November 4,
2015.

           If you have any questions or comments with respect to this matter, please do not hesitate
to call.

                                                                       Sincerely,
                                                                       WlNSTEAD




JGR/kd




v.
                                                                                                                                    WlNSTEAD PC       ATTORNEYS